Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 (and similarly recited claim 11) is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,991,077 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/216979
US 10,991,077 B2
1. A computer-implemented method of updating topographic data at a plurality of zoom levels, the method comprising: providing a first topographic dataset relating to a geographical area, wherein the first topographic dataset comprises a first set of vector tiles at a first zoom level, the first set of vector tiles comprising one or more vector features having a geometry, a feature type and one or more attributes associated therewith;
1. A computer-implemented method of generalising topographic data, the method comprising: obtaining a first topographic dataset relating to a geographical area, wherein the first topographic dataset comprises a first set of vector tiles at a first zoom level, the first set of vector tiles comprising one or more vector features having a geometry, a feature type and attribute data associated therewith; 
providing a second topographic dataset relating to the geographical area comprising a second set of vector tiles at a second zoom level, wherein the second topographic dataset is generated by generalising the vector features of the first set of vector tiles in dependence at least in part on the geometry, feature type and one or more attributes associated therewith;
and generating a second topographic dataset relating to the geographical area comprising a second set of vector tiles at a second zoom level by applying at least one transformation function to the first set of vector tiles, the second set of vector tiles comprising one or more vector features having a geometry, a feature type and attribute data associated therewith;
detecting a change in the first topographic dataset; 
wherein the at least one transformation function generalises the vector features of the first set of vector tiles in dependence at least in part on the geometry, feature type and attribute data associated therewith, 
updating the geometry and/or attributes of at least one vector tile at the second zoom level in dependence on the detected change;
wherein the at least one transformation function generalises the vector features of the first set of vector tiles in dependence at least in part on the geometry, feature type and attribute data associated therewith,
and updating the geometry and/or attributes of at least one vector tile of the first zoom level in dependence on the geometry and/or attributes of the vector tile updated at the second zoom level.  
wherein the geometry and the attribute data of the vector features of the first set of vector tiles is generalised to provide the geometry and the attribute data of the vector features of the second set of vector tiles.


Likewise claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-3 of U.S. Patent No. 10,991,077 B2.


Allowable Subject Matter
Claims 1-20 would be allowable once the double patenting rejection described herein above is overcome. 
The innovation that makes claims 1 and 11 allowable is “wherein the second topographic dataset is generated by generalising the vector features of the first set of vector tiles in dependence at least in part on the geometry, feature type and one or more attributes associated therewith; detecting a change in the first topographic dataset; updating the geometry and/or attributes of at least one vector tile at the second zoom level in dependence on the detected change; and updating the geometry and/or attributes of at least one vector tile of the first zoom level in dependence on the geometry and/or attributes of the vector tile updated at the second zoom level.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661